

116 HR 8668 IH: To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to include the KIA, MIA, and POW acronyms on headstones and markers furnished by the Department of Veterans Affairs.
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8668IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Kelly of Mississippi introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to include the KIA, MIA, and POW acronyms on headstones and markers furnished by the Department of Veterans Affairs.1.Inclusion of KIA, MIA, and POW acronyms on headstones and markers furnished by Department of Veterans AffairsSection 2306(c) of title 38, United States Code, is amended—(1)by striking A headstone or marker furnished and inserting (1) A headstone or marker furnished; and(2)by adding at the end the following new paragraph:(2)(A)The Secretary shall permit the following acronyms to be included on a headstone or marker under subsection (a), (b), or (d) of this section:(i)KIA for an individual killed in action.(ii)MIA for an individual who was missing in action.(iii)POW for an individual who was a prisoner of war.(B)The Secretary may not count an acronym included on a headstone or marker under subparagraph (A) towards any character or line limit for such headstone or marker. .